


110 HR 3620 IH: Homecoming Enhancement Research and

U.S. House of Representatives
2007-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3620
		IN THE HOUSE OF REPRESENTATIVES
		
			September 20, 2007
			Ms. Kilpatrick
			 introduced the following bill; which was referred to the
			 Committee on Armed
			 Services, and in addition to the Committee on
			 Veterans’ Affairs, for a
			 period to be subsequently determined by the Speaker, in each case for
			 consideration of such provisions as fall within the jurisdiction of the
			 committee concerned
		
		A BILL
		To provide for a comprehensive national research effort
		  on the physical and mental health and other readjustment needs of the members
		  of the Armed Forces and veterans who served in Operation Iraqi Freedom and
		  Operation Enduring Freedom and their families.
	
	
		1.Short titleThis Act may be cited as the
			 Homecoming Enhancement Research and
			 Oversight Act.
		2.Study on physical
			 and mental health and other readjustment needs of members and former members of
			 the Armed Forces who deployed in Operation Iraqi Freedom and Operation Enduring
			 Freedom and their families
			(a)FindingsCongress
			 makes the following findings:
				(1)The order on April
			 11, 2007 to extend the tour of duty for members of the Army on active duty in
			 Operation Iraqi Freedom and Operation Enduring Freedom to 15 months is placing
			 additional strains on the wellness of members of the Armed Forces and their
			 families back home.
				(2)20,000 United
			 States troops have been deployed at least 5 times since the war effort began.
			 70,000 have been deployed at least 3 times.
				(3)Sixty percent of
			 deployed members of the Armed Forces have family responsibilities.
				(4)More than 500,000
			 children have one or more parents deployed in support of the Global War on
			 Terror at any given time.
				(5)It is estimated
			 that more than 2,700 children in the United States have lost a parent in
			 Operation Iraqi Freedom or Operation Enduring Freedom.
				(6)Women now comprise
			 16 percent of the all voluntary military force, yet there is a lack of research
			 on the psychological needs and readjustment concerns of female military
			 personnel.
				(7)Members of the
			 Armed Forces who have screened positive for a mental health disorder were twice
			 as likely as members who have screened negative for a mental health disorder to
			 report concern about possible stigmatization and other barriers to accessing
			 care. Among members of the Armed Forces who screened positive for a mental
			 health disorder, only between 23 percent and 40 percent have sought
			 care.
				(8)As many as one
			 quarter of all members of the Armed Forces returning from a combat zone have
			 less visible psychological injuries.
				(9)On average, more
			 than 20 percent of wounded members of the Armed Forces have a traumatic brain
			 injury.
				(10)More than a
			 decade passed between the end of the conflict in Vietnam and the publication by
			 the Federal Government of its landmark study on the readjustment needs of
			 veterans of that conflict. The impacts of the wars in Iraq and Afghanistan on
			 members of the Armed Forces, former members of the Armed Forces, and their
			 families must be rigorously researched and addressed without a wait of 10
			 years.
				(b)Study
			 requiredThe Secretary of Defense shall, in consultation with the
			 Secretary of Veterans Affairs, enter into an agreement with the National
			 Academy of Sciences for a study on the physical and mental health and other
			 readjustment needs of members and former members of the Armed Forces who
			 deployed in Operation Iraqi Freedom or Operation Enduring Freedom and their
			 families as a result of such deployment.
			(c)PhasesThe
			 study required under subsection (b) shall consist of two phases:
				(1)A
			 preliminary phase, to be completed not later than 180 days after the date of
			 the enactment of this Act—
					(A)to identify
			 preliminary findings on the physical and mental health and other readjustment
			 needs described in subsection (b) and on gaps in care for the members, former
			 members, and families described in that subsection; and
					(B)to determine the
			 parameters of the second phase of the study under paragraph (2).
					(2)A
			 second phase, to be completed not later than three years after the date of
			 enactment of this Act, to carry out a comprehensive assessment, in accordance
			 with the parameters identified under the preliminary report required by
			 paragraph (1), of the physical and mental health and other readjustment needs
			 of members and former members of the Armed Forces who deployed in Operation
			 Iraqi Freedom or Operation Enduring Freedom and their families as a result of
			 such deployment, including, at a minimum—
					(A)an assessment of
			 the psychological, social, and economic impacts of such deployment on such
			 members and former members and their families;
					(B)an assessment of
			 the particular impacts of multiple deployments in Operation Iraqi Freedom or
			 Operation Enduring Freedom on such members and former members and their
			 families;
					(C)an assessment of
			 the scope of the neurological, psychiatric, and psychological effects of
			 traumatic brain injury on members and former members of the Armed Forces,
			 including the effects of such effects on the family members of such members and
			 former members, and an assessment of the efficacy of current treatment
			 approaches for traumatic brain injury in the United States and the efficacy of
			 screenings and treatment approaches for traumatic brain injury within the
			 Department of Defense and the Department of Veterans Affairs;
					(D)an assessment of
			 the effects of undiagnosed injuries such as post-traumatic stress disorder and
			 traumatic brain injury, and an estimate of the long-term costs associated with
			 such injuries;
					(E)an assessment of
			 the particular needs and concerns of female members of the Armed Forces and
			 female veterans;
					(F)an assessment of
			 the particular needs and concerns of minority members of the Armed Forces and
			 minority veterans;
					(G)an assessment of
			 the particular educational and vocational needs of such members and former
			 members and their families;
					(H)the development,
			 based on such assessments, of recommendations for programs, treatments, or
			 policy remedies targeted at preventing, minimizing or addressing the impacts,
			 gaps and needs identified; and
					(I)the development,
			 based on such assessments, of recommendations for additional research on such
			 needs.
					(d)Populations To
			 be studiedThe study required under subsection (b) shall consider
			 the readjustment needs of each population of individuals as follows:
				(1)Members of the
			 regular components of the Armed Forces who are returning, or have returned, to
			 the United States from deployment in Operation Iraqi Freedom or Operation
			 Enduring Freedom.
				(2)Members of the
			 National Guard and Reserve who are returning, or have returned, to the United
			 States from deployment in Operation Iraqi Freedom or Operation Enduring
			 Freedom.
				(3)Veterans of
			 Operation Iraqi Freedom or Operation Enduring Freedom.
				(4)Family members of
			 the members and veterans described in paragraphs (1) through (3).
				(e)Access to
			 informationThe National Academy of Sciences shall have access to
			 such personnel, information, records, and systems of the Department of Defense
			 and the Department of Veterans Affairs as the National Academy of Sciences
			 requires in order to carry out the study required under subsection (b).
			(f)Privacy of
			 informationThe National Academy of Sciences shall maintain any
			 personally identifiable information accessed by the Academy in carrying out the
			 study required under subsection (b) in accordance with all applicable laws,
			 protections, and best practices regarding the privacy of such information, and
			 may not permit access to such information by any persons or entities not
			 engaged in work under the study.
			(g)Reports
				(1)Reports by
			 national academy of sciencesUpon the completion of each phase of
			 the study required under subsection (b), the National Academy of Sciences shall
			 submit to the Secretary of Defense and the Secretary of Veterans Affairs a
			 report on such phase of the study.
				(2)Reports by
			 secretary of defenseThe Secretary of Defense shall submit to
			 Congress a comprehensive report on each phase of the study required under
			 subsection (b) not later than 30 days after the date of the completion of such
			 phase of the study. Each report shall set forth the report of the National
			 Academy of Sciences on the phase of the study concerned under paragraph (1) and
			 include such other information as the Secretary considers appropriate.
				(3)Public
			 availability of reportsThe Secretary of Defense shall make
			 available to the public each report submitted to Congress under paragraph (2),
			 including by posting an electronic copy of such report on the Internet website
			 of the Department of Defense that is available to the public.
				(h)DoD and VA
			 response to NAS reports
				(1)Preliminary
			 responseNot later than 45 days after the receipt of a report
			 under subsection (g)(1) on each phase of the study required under subsection
			 (b), the Secretary of Defense and the Secretary of Veterans Affairs shall
			 jointly develop a preliminary joint Department of Defense-Department of
			 Veterans Affairs plan to address the findings and recommendations of the
			 National Academy of Sciences contained in such report. The preliminary plan
			 shall provide preliminary proposals on the matters set forth in paragraph
			 (3).
				(2)Final
			 responseNot later than 90 days after the receipt of a report
			 under subsection (g)(1) on each phase of the study required under subsection
			 (b), the Secretary of Defense and the Secretary of Veterans Affairs shall
			 jointly develop a final joint Department of Defense-Department of Veterans
			 Affairs plan to address the findings and recommendations of the National
			 Academy of Sciences contained in such report. The final plan shall provide
			 final proposals on the matters set forth in paragraph (3).
				(3)Covered
			 mattersThe matters set forth in this paragraph with respect to a
			 phase of the study required under subsection (b) are as follows:
					(A)Modifications of
			 policy or practice within the Department of Defense and the Department of
			 Veterans Affairs that are necessary to address gaps in care or services as
			 identified by the National Academy of Sciences under such phase of the
			 study.
					(B)Modifications of
			 policy or practice within the Department of Defense and the Department of
			 Veterans Affairs that are necessary to address recommendations made by the
			 National Academy of Sciences under such phase of the study.
					(C)An estimate of the
			 costs of implementing the modifications set forth under subparagraphs (A) and
			 (B), set forth by fiscal year for at least the first five fiscal years
			 beginning after the date of the plan concerned.
					(4)Reports on
			 responsesThe Secretary of Defense and the Secretary of Veterans
			 Affairs shall jointly submit to Congress a report setting forth each joint plan
			 developed under paragraphs (1) and (2).
				(5)Public
			 availability of responsesThe Secretary of Defense and the
			 Secretary of Veterans Affairs shall each make available to the public each
			 report submitted to Congress under paragraph (4), including by posting an
			 electronic copy of such report on the Internet website of the Department of
			 Defense or the Department of Veterans Affairs, as applicable, that is available
			 to the public.
				(6)GAO
			 auditNot later than 45 days after the submittal to Congress of
			 the report under paragraph (4) on the final joint Department of
			 Defense-Department of Veterans Affairs plan under paragraph (2), the
			 Comptroller General of the United States shall submit to Congress a report
			 assessing the contents of such report under paragraph (4). The report of the
			 Comptroller General under this paragraph shall include—
					(A)an assessment of
			 the adequacy and sufficiency of the final joint Department of
			 Defense-Department of Veterans Affairs plan in addressing the findings and
			 recommendations of the National Academy of Sciences as a result of the study
			 required under subsection (b);
					(B)an assessment of
			 the feasibility and advisability of the modifications of policy and practice
			 proposed in the final joint Department of Defense-Department of Veterans
			 Affairs plan;
					(C)an assessment of
			 the sufficiency and accuracy of the cost estimates in the final joint
			 Department of Defense-Department of Veterans Affairs plan; and
					(D)the comments, if
			 any, of the National Academy of Sciences on the final joint Department of
			 Defense-Department of Veterans Affairs plan.
					(i)Authorization of
			 appropriationsThere is authorized to be appropriated to the
			 Department of Defense such sums as may be necessary to carry out this
			 section.
			
